Title: From Thomas Jefferson to Thomas Pinckney, 7 September 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Sir
Philadelphia, September 7th. 1793.

We have received through a channel, which cannot be considered as authentic, the copy of a paper stiled “Additional instructions to the Commanders of his Majesty’s Ships of war and privateers &c” dated at St. James’ June 8th. 1793. If this paper be authentic, I have little doubt but that you will have taken measures to forward it to me. But as your communication of it may miscarry, and time, in the mean while be lost, it has been thought better that it should be supposed authentic, that on that supposition I should notice to you it’s very exceptionable nature, and the necessity of obtaining explanations on the subject from the British Government; desiring at the same time that you will consider this letter as provisionally written only, and as if never written, in the event that the paper, which is the occasion of it be not genuine.
 
The 1st. article of it permits all vessels laden wholly or in part, with corn, flour or meal, bound to any port in France to be stopped, and sent into any British port to be purchased by that Government, or to be released only on the condition of security given by the Master that he will proceed to dispose of his Cargo in the ports of some country in amity with his Majesty.
This article is so manifestly contrary to the law of nations, that nothing more would seem necessary than to observe that it is so. Reason and usage have established that when two nations go to war, those who chuse to live in peace retain their natural right to pursue their agriculture, manufactures and other ordinary vocations, to carry the produce of their industry, for exchange, to all nations, belligerent or neutral, as usual, to go and come freely without injury or molestation, and in short, that the war among others shall be for them as if it did not exist. One restriction on their natural rights has been submitted to by nations at peace, that is to say, that of not furnishing to either party implements merely of war for the annoyance of the other, nor any thing whatever to a place blockaded by it’s enemy. What these implements of war are, has been so often agreed, and is so well understood, as to leave little question about them at this day. There does not exist perhaps a nation, in our common hemisphere, which has not made a particular enumeration of them in some or all of their treaties, under the name of contraband. It suffices for the present occasion to say that corn, flour and meal are not of the class of contraband, and consequently remain articles of free commerce. A culture which, like that of the soil, gives employment to such a proportion of mankind, could never be suspended by the whole earth, or interrupted for them, whenever any two nations should think proper to go to war.
The state of war then existing between Great Britain and France, furnishes no legitimate right to either to interrupt the agriculture of the United States or the peaceable exchange of it’s produce with all nations; and consequently the assumption of it will be as lawful hereafter as now, in peace as in war. No ground, acknowledged by the common reason of mankind, authorizes this act now, and unacknowledged ground may be taken at any time and all times. We see then a practice begun, to which no time no circumstances, prescribe any limits, and which strikes at the root of our agriculture, that branch of industry which gives food, clothing, and comfort to the great mass of the inhabitants of these states. If any nation whatever has a right to shut up, to our produce, all the ports of the earth except her own, and those of her friends, she may shut up these also, and so confine us within our own limits. No nation can subscribe to such pretensions, no nation can agree, at the mere will or interest of another, to have it’s peaceable industry suspended, and it’s Citizens
 
reduced to idleness and want. The loss of our produce destined for foreign markets, or that loss which would result from an arbitrary restraint of our markets, is a tax too serious for us to acquiesce in. It is not enough for a nation to say, we and our friends will buy your produce. We have a right to answer that it suits us better to sell to their enemies as well as their friends. Our Ships do not go to France to return empty—they go to exchange the surplus of one produce which we can spare, for surplusses of other kinds which they can spare and we want; which they can furnish on better terms, and more to our mind, than Great Britain or her friends. We have a right to judge for ourselves what market best suits us, and they have none to forbid to us the enjoyment of the necessaries and comforts which we may obtain from any other independent country.
This act too tends directly to draw us from that state of peace in which we are wishing to remain. It is an essential character of neutrality to furnish no aids (not stipulated by treaty) to one party, which we are not equally ready to furnish to the other. If we permit Corn to be sent to Great Britain and her friends, we are equally bound to permit it to France. To restrain it, would be a partiality which might lead to war with France; and between restraining it ourselves, and permitting her enemies to restrain it unrightfully, is no difference. She would consider this as a mere pretext, of which she would not be the dupe, and on what honorable ground could we otherwise explain it? Thus we should see ourselves plunged, by this unauthorized act of Great Britain, into a war, with which we meddle not, and which we wish to avoid if justice to all parties, and from all parties, will enable us to avoid it. In the case where we found ourselves obliged by treaty to withold from the enemies of France the right of arming in our ports, we thought ourselves in justice bound to withold the same right from France also; and we did it. Were we to withold from her supplies of provisions, we should in like manner be bound to withold them from her enemies also; and thus shut to ourselves all the ports of Europe where Corn is in demand, or make ourselves parties in the war. This is a dilemma which Great Britain has no right to force upon us, and for which no pretext can be found in any part of our conduct. She may indeed feel the desire of starving an enemy nation: but she can have no right of doing it at our loss, nor of making us the instrument of it.
The President therefore desires that you will immediately enter into explanations, on this subject, with the British government. Lay before them in friendly and temperate terms all the demonstrations of the injury done us by this act, and endeavour to obtain a revocation of it, and full indemnification to any Citizens of these States who may have suffered by it in the mean time. Accompany your representations with
 
every assurance of our earnest desire to live on terms of the best friendship and harmony with them, and to found our expectations of justice on their part on a strict observance of it on ours.
It is with concern however I am obliged to observe that so marked has been the inattention of the British Court to every application which has been made to them, on any subject, by this government, (not a single answer I believe having ever been given to one of them except in the act of exchanging a Minister) that it may become unavoidable, in certain cases, where an answer of some sort is necessary, to consider their silence as an answer. Perhaps this is their intention. Still however, desirous of furnishing no color of offence, we do not wish you to name to them any term for giving an answer. Urge one as much as you can without commitment, and on the 1st. day of December be so good as to give us information of the state in which this matter is, that it may be received during the session of Congress.
The 2d. article of the same instruction allows the armed vessels of Great Britain to seize, for condemnation, all vessels on their first attempt to enter a blockaded port, except those of Denmark and Sweden, which are to be prevented only, but not seized, on their first attempt. Of the nations inhabiting the shores of the Atlantic Ocean and practising it’s navigation, Denmark, Sweden and the United States, alone are neutral. To declare then all neutral vessels (for, as to the vessels of the belligerent powers, no order was necessary) to be legal prize, which shall attempt to enter a blockaded port, except those of Denmark and Sweden, is exactly to declare that the vessels of the United States shall be lawful prize, and those of Denmark and Sweden shall not. It is of little consequence that the article has avoided naming the United States, since it has used a description applicable to them, and to them alone, while it exempts the others, from it’s operation, by name. You will be pleased to ask an explanation of this distinction: and you will be able to say, in discussing it’s justice, that in every circumstance, we treat Great Britain on the footing of the most favored nation; where our treaties do not preclude us, and that even these are just as favorable to her, as hers are to us. Possibly she may be bound by treaty to admit this exception in favor of Denmark and Sweden. But she cannot be bound by treaty to withold it from us. And if it be witheld merely because not established with us by treaty, what might not we, on the same ground have witheld from Great Britain during the short course of the present war, as well as the peace which has preceded it?
Whether these explanations with the British government shall be verbal, or in writing, is left to yourself. Verbal communications are very insecure: for it is only to deny them, or to change their terms, in order to do away their effect at any time. Those in writing have many and
 
obvious advantages, and ought to be preferred unless there be obstacles of which we are not apprized. I have the honor to be with great & sincere esteem Dr. Sir, Your most Obedt servant

Th: Jefferson

